Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 and 9 - 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 recites flap ancillary part does not apply “any . . . tilt-down moment when said door body is located in a position between said first position and said second position”.  The aforementioned limitation is not described in the specification and, therefore, represents new matter.  As described in the specification “substantially no moment” from tilt-down members is applied when the door body is located in a position between the first position and the second position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of Lifton (US 2012/0057935) and Montgomery et al. (US 2002/0021941).  Mori discloses a flap gate provided in an opening and configured to tilt up to block said opening when water flows in from said opening, the flap gate comprising: a door body (2) whose movable end portion is located forward of its supported end portion when said door body is in a down position, and the door body being configured to change position between said down position and a maximum up position by turning on said supported end portion serving as a support; and a tilt-down ancillary part (4) that applies tilt-down moment to said door body only when said door body is located in a position between said maximum up position and a second position that is between said down position and said maximum up position, wherein said tilt-down ancillary part is disposed on a lower side of an upper surface of said door body that is in said down position, said tilt-down ancillary part (Figs. 1a, 1b, 4, 5, 6a, 7a, 8a, and 9a; abstract; paragraphs 0019, and 0023 - 0028). Mori fails to disclose a tilt-down elastic member that is a string- or band-like elastomeric resin member having opposite end portions fixed respectively to a floor surface and said door body, and that is expandable and contractible in a longitudinal direction; and a tilt-up limit member that is a string-or band-like member having opposite end portions fixed respectively to said floor surface and said door body, said tilt-down elastic member is expanded when said door body is located in a position between said second position and said maximum up position, and said tilt-up limit member extends linearly when said door body is in said maximum up position. Lifton teaches a limit member comprising a chain or a rubber band (Fig. 9A; paragraph 0070). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the rubber band as taught by Litton for the rope as disclosed by Mori to allow for variations in the force applied to the door body by the tilt-down member based upon the position of the door body. Litton fails to teach a string or band-like tilt-up limit member. Montgomery teaches an actuator comprising a spiral .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 6 and 9 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. 	Applicant argues that if Mori’s wire rope is replaced with Lifton’s rubber band, the tension from Mori’s weight would deform Lifton’s rubber band, and the rubber band would not be able to transmit the tension from the weight to the door body.  Examiner replies that a rubber band is designed to deform and rebound to its original shape.  Examiner takes the position that the rubber band would transmit an amount of tension from the weight to the door proportional to the position of the door body and, in that manner, an optimal amount of tension would be applied based upon the position of the door body.
Applicant argues that Lifton’s rubber band would easily deteriorate with age and would become unworkable.  Examiner replies that the rate of deterioration of the rubber band lacks patentable weight in an apparatus claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/27/2021